Hurt, J.
Appellant was convicted of swindling. There was a motion in .arrest, based upon the insufficiency of the indictment.
The indictment in this case tested by the well settled rules of criminal pleading, and the decisions of our Supreme Court and Court of Appeals, is fatally defective. We refer to the decisions made upon the law in force prior to the passage of what is known as the “ Common Sense Bill.” And though the form prescribed in that bill for an indictment for this offense is quite plain and simple, this indictment will not bear the test under the provision of that form. It is required under that form to allege that defendant did obtain the goods, etc., by means of the false representations. Neither this allegation nor one of similar import is found in this indictment.
The judgment is reversed and the cause dismissed.

Reversed and dismissed.